ORDER
PER CURIAM.
Nicholas Jones (“Defendant”) appeals from the judgment following his conviction of possession of drug paraphernalia, Section 195.233 RSMo.1 Defendant argues the trial court: (1) clearly erred in overruling his motion to suppress syringes and the burnt bottom of a soda can, and (2) abused its discretion in sustaining motions to strike two veniremembers for cause.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the *221reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All statutory references are to RSMo 2000.